                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
SEAN M. YOUNG,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 19-cv-742-bbc
              v.

DR. HEATHER SCHWENN, MARIA LEMIUEX,
LT. T. TAYLOR AND CAPT. FLANNERY,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
SEAN M. YOUNG,

                            Plaintiff,
                                                                     19-cv-994-bbc
              v.

DR. HEATHER SCHWENN, SGT. MELLEM,
C/O FUNK, C/O DICKENS, DUSTIN JAYNES,
CAPT. HULCE, LT. SCULLION, S. GALLINGER,
S. SCHNEIDER, CAPT. LEFFLER, MS. WEST,
PAIGE SCHROBILGE, SGT. WARD SR.,
AND LARRY BROWN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Sean M. Young, who is incarcerated at Wisconsin Secure Program

Facility, is proceeding on claims in the above-captioned cases that prison staff violated his

rights under the Eighth Amendment in various ways when they placed him on observation

status and subjected him to harsh and unsanitary conditions of confinement on two different

occasions. Before the court are plaintiff’s motion for court assistance in recruiting counsel

and preliminary injunctive relief. Dkt. #11 in case no. 19-cv-742; dkt. ##5 and 7 in case



                                             1
no. 19-cv-994. The motions will be denied for the reasons explained below.



                                         OPINION

                  A. Motion for Court Assistance in Recruiting Counsel

       As explained in the December 19, 2019 order denying plaintiff’s initial request for

court assistance in recruiting counsel in case no. 19-cv-742, dkt. #8, a party who wants

assistance from the court in recruiting counsel must show that he is unable to afford counsel,

has made reasonable efforts on his own to find a lawyer to represent him and his is one of

the relatively few cases in which it appears from the record that the legal and factual

difficulty of the case exceeds the litigant’s demonstrated ability to prosecute it. Santiago v.

Walls, 599 F.3d 749, 760-61 (7th Cir. 2010); Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007). Although I found that plaintiff had met the first two requirements, I found that

plaintiff did not satisfy the third requirement because he did not identify any specific reason

why he needs a lawyer, beyond stating that this case is fairly complicated. Plaintiff has also

failed to address this issue in his most recent motion.

       At this point, plaintiff’s efforts should focus on obtaining the evidence he needs to

prove his claims, including collecting prison records, declarations from witnesses and any

other relevant documents or evidence. Following the preliminary pretrial conference in this

case, the court will issue an order that provides extensive information about how to conduct

discovery and obtain evidence. Plaintiff should review that order and, if he is confused

about how to obtain evidence, he should write a letter to defendants’ counsel explaining



                                              2
precisely which documents or other evidence he wants to obtain. If he is still confused after

conferring with defendant’s counsel, he should contact the court for help. In deciding any

future motion for summary judgment, the court will apply the appropriate law to the facts,

even if plaintiff cannot find and provide the law on his own or does not understand how the

law applies to his facts.

       Accordingly, I am denying plaintiff’s request for court assistance in recruiting counsel

without prejudice. If later developments in the case show that plaintiff is unable to represent

himself, he is free to renew his motion for court assistance in recruiting counsel at that time.



                              B. Preliminary Injunctive Relief

       Plaintiff has filed a motion seeking an “immediate injunction” in which he alleges that

he has been subject to retaliation ever since he was granted leave to proceed in case no. 19-

cv-742. I am denying plaintiff’s motion for two reasons.

       First, plaintiff’s motion does not comply with this court’s procedures for obtaining

a preliminary injunction, which require a party to submit admissible evidence in support of

his proposed findings of fact. Second, even if I overlook plaintiff’s failure to follow the

procedures, plaintiff has failed to show that he is likely to succeed on the merits of his

proposed claims or that he is likely to suffer irreparable harm without the injunction, as is

required to satisfy the high burden of obtaining injunctive relief. Judge v. Quinn, 612 F.3d

537, 546 (7th Cir. 2010) (citing Winter v. Natural Resources Defense Council, 555 U.S. 7,

20 (2008)).



                                               3
       Although plaintiff does not describe the alleged retaliation in any detail, he alleges

that his “recreation was vindictively taken” from him, causing him to have thoughts of

suicide for which he was placed on observation status a third time for several days. He also

says that he is currently on a hunger strike. However, the conduct that plaintiff is

complaining about is not included in his current claims, which involve the alleged harsh and

unsanitary conditions of confinement he faced in observation status in November 2018 and

August 2019. Generally, it is not this court’s practice to consider new allegations of

retaliation in the context of a pending lawsuit because doing so may disrupt the proceedings

and cause undue delay. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated

claims against different defendants belong in different suits.”). Accordingly, plaintiff is not

entitled to emergency injunctive relief with respect to the alleged retaliation he is

experiencing.



                                           ORDER

       IT IS ORDERED that plaintiff Sean M. Young’s motions for court assistance in

recruiting counsel and preliminary injunctive relief, dkt. #11 in case no. 19-cv-742 and dkt.

##5 and 7 in case no. 19-cv-994, are DENIED.

       Entered this 26th day of February, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge


                                              4
